Appeal from an award of the Workmen’s Compensation Board, filed December 17, 1952, for death benefits under the Workmen’s Compensation Law. The decedent, an eighteen-year-old boy who worked for bis father, con*757tributed $10 per week to the expenses of the household, consisting of a large family. There is testimony that his board was a part of his wages, and that his contribution to the household expenses was not payment for his own support. Dependency is all that is here involved, and that is a question of fact. There is sufficient evidence in the record to sustain the findings of the board. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ.